 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   RICHARD TURFLEY,                                      Case No.: 19-cv-1585-CAB-BGS
10                                        Plaintiff,
                                                           ORDER GRANTING APPLICATION
11   v.                                                    FOR LEAVE TO PROCEED IN
                                                           FORMA PAUPERIS AND SUA
12   CITY OF SAN DIEGO et al.,
                                                           SPONTE DISMISSING COMPLAINT
13                                    Defendants.
14
15
16
17         On August 23, 2019, Plaintiff, a non-prisoner, filed a complaint that names the City
18   of San Diego (the “City”), the San Diego Police Department (the “SDPD”), the County of
19   San Diego (the “County”), and the “San Diego County Prosecutor” (the “Prosecutor”) as
20   defendants. [Doc. No. 1.] Plaintiff did not pay the requisite filings fees and instead filed
21   an application for leave to proceed in forma pauperis (“IFP”). [Doc. No. 2.] As discussed
22   below, Plaintiff’s application to proceed IFP is granted, and the complaint is dismissed
23   pursuant to the sua sponte screening required by 28 U.S.C. § 1915(e)(2)(B).
24         I.     Application to Proceed IFP
25         Plaintiff moves to proceed IFP under 28 U.S.C. § 1915. All parties instituting any
26   civil action, suit, or proceeding in a district court of the United States, except an application
27   for writ of habeas corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a); CivLR
28   4.5. An action may proceed despite a plaintiff’s failure to prepay the entire fee only if the

                                                       1
                                                                                    19-cv-1585-CAB-BGS
 1   plaintiff is granted leave to proceed IFP under 28 U.S.C. § 1915(a). See Rodriguez v. Cook,
 2   169 F.3d 1176, 1177 (9th Cir. 1999). All actions sought to be filed IFP under § 1915 must
 3   be accompanied by an affidavit, signed by the applicant under penalty of perjury, that
 4   includes a statement of all assets which shows inability to pay initial fees or give security.
 5   CivLR 3.2.a. Here, Plaintiff’s application demonstrates that Plaintiff lacks the financial
 6   resources to pay the filing fees and still afford the necessities of life. See Escobedo v.
 7   Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015); see also 28 U.S.C. § 1915(a).
 8         II.    Sua Sponte Screening
 9         Notwithstanding the foregoing, a complaint filed by any person seeking to proceed
10   IFP pursuant to 28 U.S.C. § 1915(a) is subject to mandatory and sua sponte review and
11   dismissal should the Court determine, inter alia, it is frivolous, malicious, or fails to state
12   a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl,
13   254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not
14   limited to prisoners.”). Congress enacted this safeguard because “a litigant whose filing
15   fees and court costs are assumed by the public, unlike a paying litigant, lacks an economic
16   incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.
17   Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324
18   (1989)).
19         “The standard for determining whether a plaintiff has failed to state a claim upon
20   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
21   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
22   1108, 1112 (9th Cir. 2012). To survive a motion to dismiss, the complaint must contain “a
23   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
24   R. Civ. P. 8(a)(2). “[A] complaint must contain sufficient factual matter, accepted as true,
25   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
26   678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). Detailed
27   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of
28   action, supported by mere conclusory statements, do not suffice.” Id.

                                                    2
                                                                                  19-cv-1585-CAB-BGS
 1         The complaint here is handwritten on a pre-printed form. In the section with the
 2   heading, “Statement of Claim”, the complaint makes a one sentence allegation against each
 3   defendant. As for the City, the complaint alleges that it did not stop systemic racism on
 4   the police force and that allowing the police department to investigate itself is a conflict of
 5   interest. As for the SDPD, the complaint alleges that the SDPD has a conflict of interest
 6   in investigating its own crime (the complaint does not identify the alleged crime in
 7   question), and that it does not train officers in race relations and avoiding excessive force.
 8   As for the County, the complaint alleges that the justice system is “full of systemic racism”
 9   and that the County did not end the racism by preventing police from filing charges against
10   people the police have beaten. Finally, as for the Prosecutor, the complaint alleges that it
11   files charges against people the police have beaten and not against the police officers.
12         In the section of the complaint form with the heading “Relief You Request,” the
13   complaint states:
14         Order the City and County to cease and desist funding the Prosecutor and the
           police department until they resolve the conflict of interest and take steps to
15
           end systemic racism and police brutality. Dismiss the charges against me and
16         pay me for a great deal of pain and suffering. Place an injunction against all
           City, County, State, and local courts in the Court’s jurisdiction to stop filing
17
           unjust charges against people after the police have beaten them up if the
18         charges dismissed. I want to be able to sophenia [sic] my audiologist and the
           doctor who repaired my eye, emergency room records when I was passing out
19
           in pain, police officers employment records, jail records and witnesses to
20         show that my girlfriend who called 911 and enrage police causing them to
           beat me has multiple personalities. My public defender is not sopheniaing
21
           [sic] people and records I need for my defence.
22
23         In short, the allegations in the “statement of claim” section of the complaint do not
24   state a plausible claim for relief for Plaintiff. The complaint does not allege any facts about
25   actions by any of the defendants against Plaintiff personally. Absent factual allegations
26   about any injuries suffered by Plaintiff as a result of alleged wrongful actions by
27   Defendants, Plaintiff does not have standing to challenge alleged systemic racism by
28   Defendants.

                                                    3
                                                                                  19-cv-1585-CAB-BGS
 1             Further, the Court cannot provide most of the relief requested by Plaintiff. Plaintiff
 2   does not have standing to seek general injunctive relief against the City and County
 3   concerning the funding of the Prosecutor and SDPD. This Court cannot issue a general
 4   injunction against state courts concerning the filing of criminal charges. Finally, this Court
 5   cannot order a state court to dismiss pending criminal charges against Plaintiff, order a
 6   state court to allow discovery in a pending criminal case, or order Plaintiff’s public
 7   defender to take such discovery.
 8             III.   Disposition
 9             Plaintiff’s allegations are conclusory and fail to state a plausible claim for relief. The
10   complaint also does not seek relief that Plaintiff has standing to obtain and that this Court
11   has the jurisdiction to provide. For the foregoing reasons, it is hereby ordered that
12   Plaintiff’s application to proceed IFP is GRANTED, and the complaint is DISMISSED1
13   for failure to state a claim pursuant to 28 U.S.C. §1915(e)(2)(B)(ii). Plaintiff may file an
14   amended complaint no later than September 26, 2019.
15             It is SO ORDERED.
16   Dated: August 26, 2019
17
18
19
20
21
22
23
24
25
26
27
28   1
         In light of this ruling, Plaintiff’s motion to appoint counsel [Doc. No. 3] is DENIED as moot.

                                                           4
                                                                                             19-cv-1585-CAB-BGS
